June 10, 2015
Envelope Details


  Print this page

  Case # PD-0542-15
   Case Information
   Location                               Court Of Criminal Appeals
   Date Filed                             06/08/2015 07:41:18 PM
   Case Number                            PD-0542-15
   Case Description
   Assigned to Judge
   Attorney                               Jason Horton
   Firm Name                              Jason Horton Law Firm
   Filed By                               Teresa Collins
   Filer Type                             Not Applicable
   Fees
   Convenience Fee                        $0.00
   Total Court Case Fees                  $0.00
   Total Court Filing Fees                $0.00
   Total Court Service Fees               $0.00
   Total Filing & Service Fees            $0.00
   Total Service Tax Fees                 $0.00
   Total Provider Service Fees            $0.00
   Total Provider Tax Fees                $0.00
   Grand Total                            $0.00
   Payment
   Account Name                           Jason Horton Law Firm
   Transaction Amount                     $0.00
   Transaction Response
   Transaction ID                         9176572
   Order #                                005592652-0

   Petition for Discretionary Review
   Filing Type                                            EFileAndServe
   Filing Code                                            Petition for Discretionary Review
   Filing Description                                     Leavelle Franklin's Petition for Discretionary Review
   Reference Number                                       Franklin, Leavelle
   Comments
   Status                                                 Rejected
   Fees
   Court Fee                                              $0.00
   Service Fee                                            $0.00
   Rejection Information
   Rejection Time       Rejection Comment
   Reason
             06/10/2015 The petition for discretionary review does not contain a certification in compliance
   Other     09:52:31 with T.R.A.P. 9.4(i)(3); it contains 5199 words exceeding the limit of 4500. You have


https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=f159e04b-b77f-45e5-b2f8-66a49bb471f8[6/10/2015 11:05:01 AM]
Envelope Details

           AM                    ten days to file a corrected petition.
   Documents
   Lead Document                          Franklin - PDR 06-08-15.pdf                                                     [Original]


   eService Details
   Name/Email                 Firm                                 Service Type               Status        Served        Date/Time Opened
   Jason Horton                                                                                                           06/08/2015
                                                                   EServe                     Sent          Yes
   jason@jasonhortonlaw.com                                                                                               07:49:15 PM
   Jerry Rochelle                                                  EServe                     Sent          Yes           Not Opened
   jrochelle@txkusa.org
   Lauren Sutton                                                                                                          06/09/2015
                                                                   EServe                     Sent          Yes
   lauren.sutton@txkusa.org                                                                                               04:46:38 PM
   State Prosecuting Attorney                                                                                             06/09/2015
                                                                   EServe                     Sent          Yes
   information@spa.texas.gov                                                                                              08:58:17 AM




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=f159e04b-b77f-45e5-b2f8-66a49bb471f8[6/10/2015 11:05:01 AM]